           4:17-bk-15028 Doc#: 59 Filed: 04/16/21 Entered: 04/16/21 16:30:01 Page 1 of 1

                                                                                                       KG        / 102
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION
RE: Tina R. Ward                                                             CASE NO:       4:17-bk-15028 T
                                                                                                 Chapter 13
                              TRUSTEE'S NOTICE OF ADDITIONAL CLAIM FILED

    Pursuant to an examination of the proofs of claim filed in this case, Mark T. McCarty, Chapter 13 Standing
Trustee, provides this Notice of Additional Claim filed subsequent to the date of the Summary Notice of Claims
Filed. This Notice is provided to the Debtor and the Debtor's attorney and is filed with the United States
Bankruptcy Court.

    In this Notice, the classification of the claim (e.g. priority, secured or unsecured) is listed. A non priority
claim filed that is not listed in the Debtor's bankruptcy schedules is described as "unlisted." If a creditor files a
priority claim, it is listed as priority whether or not scheduled.

Pursuant to 11 U.S.C. §§ 501 and 502 and Federal Rules of Bankruptcy Procedure 3007, a claim or interest
for which a proof of claim is filed is deemed allowed unless the Debtor or a party in interest objects to the
claim and obtains an order modifying or disallowing the claim as filed. If no order is entered which modifies or
disallows a claim, the claim as noted below will be paid as filed, subject to the terms of the confirmed plan and
the United States Bankruptcy Code.

This Notice is a summary only of the proof of claim filed with the United States Bankruptcy Court and is not
intended as legal advice on any issue regarding the claim, including, without limitation: (1) the accuracy of the
claim; (2) the underlying obligation; or (3) the treatment of the filed claim in the plan. Filing of this Notice is not
a waiver of the Trustee's rights to seek allowance, disallowance or determination of the status of any claim
pursuant to the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure .


  Date: 04/16/2021                                                               /s/ Mark T. McCarty
                                                                               Mark T. McCarty, Trustee
Name and Address of Creditor                                                           Claim Amount          % to Pay
Navient Solutions Inc Obo Ecmc                                                           $27,620.12       Pro-Rata
Lockbox 8682                                          Trustee's Claim No: 74          Unsecured - Unlisted (U)
P O Box 16478                                           Court's Claim No: 21
St Paul, MN 55116-0478                          Date Claim Filed: 04/14/2021
Account:   8102
Comment:


cc:   Danyelle J. Walker (Noticed by ECF)
      Law Office Of Danyelle Walker, Pllc
      323 Center Street Ste 1020
      Little Rock, AR 72201
      Tina R. Ward
      P O Box 265
      Sweet Home, AR 72164
